Citation Nr: 0505618	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-15 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether a notice of disagreement was timely filed with 
respect to a denial of the appellant's claim for 
apportionment of the veteran's disability compensation.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs (KDVA)


WITNESS AT HEARING ON APPEAL

Appellant and the veteran 



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.  The appellant is his wife.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Louisville, Kentucky.  A 
personal hearing was held before an RO hearing officer in 
July 2002.  A hearing was held before the undersigned acting 
veterans law judge at the RO in September 2003.  


FINDINGS OF FACT

1.  The appellant was notified on October 12, 1999, of the 
October 1999 Special Apportionment Decision that denied her 
claim for an apportionment of the veteran's VA disability 
compensation benefits.

2.  A notice of disagreement was not received by the RO 
within 60 days of the October 1999 letter.


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement to 
the October 1999 Special Apportionment Decision, which denied 
an apportionment of the veteran's VA disability compensation 
benefits.  38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302, 20.501, 20.504 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service-connected disabilities include chronic 
obstructive pulmonary disease (COPD), status post pulmonary 
emboli, and an appendectomy scar.

In June 1993, the veteran filed a claim for an increased 
rating for his service-connected pulmonary disease.  Records 
reflect that he was incarcerated at that time, and was 
released in December 1993.  His parole was revoked in 
February 1997 and he was again incarcerated.

In an October 1993 rating decision, the RO granted an 
increased 60 percent rating for COPD, effective in June 1993.

In a June 1996 rating decision, the RO granted entitlement to 
a total disability compensation rating based on individual 
unemployability (TDIU rating), effective in June 1993.

After learning of the veteran's incarceration, the RO 
proposed a reduction in his disability compensation based on 
that incarceration.  By a letter dated in October 1997, he 
was advised that an overpayment had been created due to the 
retroactive reduction in compensation.  Subsequent records 
reflect that the appellant corresponded with the RO on the 
veteran's behalf regarding his claim for a waiver of the 
overpayment.

In a February 1998 rating decision, the RO reduced the 
veteran's disability compensation payments to 10 percent.

The appellant and the veteran were married in June 1999.  In 
July 1999, the RO received her request for an apportionment 
of the veteran's disability compensation.

In an October 1999 Special Apportionment Decision, the RO 
denied entitlement to apportionment of the veteran's 
disability compensation.  The appellant was notified of this 
decision by a letter dated on October 12, 1999.  The letter 
was mailed to her last address of record.  She was informed 
that she had 60 days to appeal the decision.

Records on file reveal no subsequent statements from the 
appellant or her representative, the KDVA, dated until March 
2000.  In a March 2000 statement, the KDVA (which was at that 
time the veteran's representative, and not yet the 
appellant's) asked the RO to reconsider granting a waiver of 
overpayment to the veteran.  The KDVA mentioned that the 
appellant sent a letter to the RO (via the KDVA) on the topic 
of the veteran's waiver in February 2000, but that the letter 
was apparently lost.  The March 2000 statement does not refer 
to the appellant's claim for an apportionment.

In September 2000, the RO received a statement written as if 
from the veteran, but signed by the appellant, to the effect 
that the appellant had filed a notice of disagreement to the 
decision denying her claim for apportionment, and contending 
that the notice of disagreement had been lost by the VA.

In October 2000, the RO received a statement from a 
representative from another veterans' service organization to 
the effect that the veteran and his wife both requested 
apportionment of the veteran's compensation in favor of the 
wife.  An attached statement dated in late September 2000 
reflects that the appellant requested representation in her 
claim for an apportionment of the veteran's compensation.

In early December 2000, the veteran was released from his 
incarceration.

By a letter dated in December 2001, the appellant contended 
that she filed a notice of disagreement immediately after 
receiving notice of the October 1999 denial of her claim for 
an apportionment.

In April 2002, the RO received a May 2000 letter from the 
appellant, in which she said she appealed the denial of her 
apportionment in February 1999.

In an April 2002 Special Apportionment Decision, the RO 
granted entitlement to an apportionment effective November 
2000.

By a statement dated in May 2002, the appellant asserted that 
in October 1999, she filed a timely notice of disagreement to 
the October 1999 decision.  She said that her notice of 
disagreement was filed by a representative from the KDVA.

By a letter dated in July 2002, a representative from the 
KDVA enclosed a photocopy of a log of actions taken on the 
veteran's case.  Such log mentions a May 2000 letter from the 
appellant regarding an appeal.

At a July 2002 RO hearing, the appellant essentially 
reiterated her assertion that she submitted a timely notice 
of disagreement regarding the denial of her claim for an 
apportionment, and that it was lost by VA.  She said that she 
gave her notice of disagreement to a representative from the 
KDVA and that he filed it for her.  She said that she had 
contacted this representative and he had no documents 
regarding this matter.

At a September 2003 Board hearing, the appellant essentially 
reiterated her assertions.  She testified that neither she 
nor her representative had a copy of her notice of 
disagreement.  She submitted an annotated duplicate photocopy 
of the KDVA log of actions in the veteran's case.  The 
February 2000 entry was annotated to indicate that a request 
for an apportionment was discussed, and that a disagreement 
had already been submitted.  The handwriting in the 
annotation appears to be the appellant's.

Analysis

Any person who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation or dependency and 
indemnity compensation in excess of the amount specified in 
paragraph (d) of this section beginning on the 61st day of 
incarceration.  38 C.F.R. § 3.665(a) (2004).  A veteran to 
whom the provisions of paragraph (a) of this section applies 
with a service-connected disability evaluation of 20 percent 
or more shall receive compensation at the rate specified for 
a 10 percent disability.  38 U.S.C.A. § 1114(a) (West 2002); 
38 C.F.R. § 3.665(d) (2004).  All or part of the compensation 
not paid to an incarcerated veteran may be apportioned for 
the benefit of the veteran's spouse, child or children or 
dependent parents on the basis of individual need.  38 C.F.R. 
§ 3.665(e)(1) (2004).

The appellant filed a claim for an apportionment of the 
veteran's disability compensation in July 1999.  In a letter 
dated on October 12, 1999, the appellant was notified of the 
RO's denial of her claim for an apportionment, as well as of 
her appellate rights.  The letter was mailed to her last 
address of record.  She was informed that she had 60 days 
from the date of the letter to send the RO a notice of 
disagreement stating that she wished to appeal the decision.  
The appellant has acknowledged receiving the October 1999 
letter.

The appellant asserts that within 60 days after receiving the 
RO's letter, she gave a notice of disagreement to her 
representative, who told her that he submitted it to VA on 
her behalf.  The appellant has testified that neither she nor 
her representative has a copy of her notice of disagreement.

As there is no documentary evidence that the RO received a 
notice of disagreement from the appellant within 60 days 
after the October 12, 1999 letter, the Board finds that a 
timely notice of disagreement was not submitted.  38 U.S.C.A. 
§ 7105A(a) (West 2002); 38 C.F.R. § 20.501(a) (2004).  
Accordingly, the Board is without authority to exercise 
appellate jurisdiction over the appellant's July 1999 claim 
for an apportionment.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal. When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing, 
he or she is statutorily barred from appealing the decision 
of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  This is the case here.

As a final point, the Board notes that in November 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.

However, it does not appear that these changes are applicable 
to claims such as the one decided herein. Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51 - rather, in Chapter 71; 
and it it noted that the statute at issue in adjudicating 
apportionment claims is found in Chapter 53.  

In any event, the record reflects that the appellant was 
provided adequate notification of the information and 
evidence necessary to substantiate this particular claim.  As 
such, the Board finds the duty to assist and notify the 
appellant, regardless of the applicability of VCAA, has been 
met.


ORDER

The denial of the appellant's claim for an apportionment of 
the veteran's disability compensation was not appealed in a 
timely manner.  The appeal is dismissed for lack of 
jurisdiction.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


